 



EXHIBIT 10.19
FIRST FINANCIAL BANCORP
AMENDED AND RESTATED SEVERANCE PAY PLAN
Approved & Effective – April 1, 2005
Approved February 1, 2006
Approved January 1, 2007
Approved April 28, 2008

 



--------------------------------------------------------------------------------



 



Contents

              Page  
Section 1. Eligibility
    1  
 
       
(a) In General
    1  
(b) Exclusions
    1  
 
       
Section 2. Participation
    1  
 
       
(a) Involuntary Separation Requirement
    1  
(b) Release Requirements
    1  
 
       
Section 3. Ineligibility for Benefits
    1  
 
       
(a) Resignation or Discharge
    1  
(b) Changed Decisions
    2  
(c) Substitute Employment
    2  
(d) Transition Assistance
    2  
 
       
Section 4. Severance Pay
    2  
 
       
(a) Amount
    2  
(b) Definitions
    3  
 
       
Section 5. Payment
    3  
 
       
(a) Form of Payment
    3  
(b) Time of Payment
    3  
 
       
Section 6. Additional Benefits
    4  
 
       
Section 7. Integration with Other Payments
    4  
 
       
Section 8. Reemployment
    4  
 
       
Section 9. Taxes
    4  
 
       
Section 10. Relation to Other Plans
    4  
 
       
Section 11. Amendment or Termination
    5  
 
       
Section 12. Claims Procedures
    5  
 
       
(a) Claims Normally Not Required
    5  
(b) Disputes
    5  
(c) Time for Filing Claims
    5  
(d) Procedures
    5  

i



--------------------------------------------------------------------------------



 



              Page  
Section 13. Plan Administration
    6  
 
       
(a) Discretion
    6  
(b) Finality of Determinations
    6  
(c) Drafting Errors
    6  
(d) Scope
    6  
 
       
Section 14. Costs and Indemnification
    6  
 
       
Section 15. Limitation on Employee Rights
    7  
 
       
Section 16. Governing Law
    7  
 
       
Section 17. Miscellaneous
    7  
 
       
Appendix Detailed Claim and Arbitration Procedures
    8  

ii



--------------------------------------------------------------------------------



 



FIRST FINANCIAL BANCORP
SEVERANCE PAY PLAN
     First Financial Bancorp (“FFBC”) has adopted this Plan to provide
separation benefits to employees of FFBC and its affiliates who are
involuntarily separated, as part of the consolidation of its non-customer
support functions (“Consolidation”). The Plan is administered by FFBC’s Benefits
Committee, which is the Plan Administrator. The Plan’s “Plan Year” is the
12-month period ending December 31. The Plan is intended to be a temporary plan
and will expire on December 31, 2008.

1.   Eligibility

  (a)   In General         You are eligible for this Plan if you are an employee
of FFBC or one of its subsidiaries and you are not excluded by subsection (b).  
  (b)   Exclusions         You are not eligible for this plan if : (1) you are a
“key employee” under Internal Revenue Code 416(l); (2) you are on a leave of
absence, except as otherwise required by applicable law; (3) you are a temporary
employee; (4) you are working under a collective bargaining agreement (unless
the agreement provides that this Plan covers you); or (5) FFBC is not treating
you as a common-law employee, as conclusively evidenced by its failure to
withhold taxes from your compensation, even if you are, in fact, a common-law
employee.

2.   Participation

     If you are eligible for the Plan, you will become entitled to Plan benefits
if you meet all of the following requirements, except as provided in Section 3.

  (a)   Involuntary Separation Requirement         You must be involuntarily
separated from FFBC on a date between January 1, 2008 and December 31, 2008
(“Separation Date”), as part of the Consolidation.     (b)   Release
Requirements         You must sign and file a Severance Agreement and Release as
prescribed by the Plan Administrator, and the Severance Agreement and Release
must become irrevocable.

3.   Ineligibility for Benefits

  (a)   Resignation or Discharge         You will not be eligible for benefits
under this Plan if the Plan Administrator determines, in its sole discretion,
that, prior to your Separation Date, your

1



--------------------------------------------------------------------------------



 



      employment terminated by resignation (even if you felt compelled to
resign) retirement, death, disability, or by discharge for poor performance,
misconduct, or any other reason except involuntary separation as part of the
Consolidation. Notwithstanding the foregoing, if you are eligible for benefits
under the First Financial Bancorp Employees’ Pension Plan and Trust, you will be
eligible for benefits under this Plan if you elect to retire on your Separation
Date.     (b)   Changed Decisions         FFBC has the right to cancel or
reschedule your separation before you terminate employment. You will not be
eligible for separation benefits under this Plan if your separation is canceled.
    (c)   Substitute Employment         You will not be considered to have been
involuntarily separated, and will not be entitled to separation benefits under
this Plan, if the Plan Administrator determines, in its sole discretion, that
you have been offered substantially equivalent substitute employment whether you
accept the position or not. Substitute employment is:

  (1)   an offer of substantially equivalent employment by any entity that
assumes operations or functions formerly carried out by FFBC (such as the buyer
of a facility or any entity to which a FFBC operation or function has been
outsourced);     (2)   an offer of substantially equivalent employment by any
subsidiary or affiliate of FFBC;     (3)   an offer of substantially equivalent
employment by any entity making the job offer at the request of FFBC (such as a
joint venture of which FFBC or an affiliate is a member); or     (4)   an offer
of substantially equivalent employment by FFBC.

  (d)   Transition Assistance

      You will not be entitled to benefits under this Plan unless you satisfy
all transition assistance requests of FFBC to its satisfaction, such as aiding
in the location of files, preparing accounting records, returning all FFBC
property in your possession, or repaying any amounts you owe FFBC.

4.   Severance Pay

  (a)   Amount

  (1)   You will receive Severance Pay in an amount, less applicable deductions
and withholding, equal to two (2) Weeks of Pay plus one (1) additional

2



--------------------------------------------------------------------------------



 



      Week of Pay for each full Year of Service as of your Separation Date, with
a minimum Severance Pay amount equal to four (4) Weeks of Pay.     (2)   If you
have a transition role which FFBC deems important, critical or vital to a smooth
transition, FFBC will offer you 4, 8, or up to 24 additional weeks of Severance
Pay, respectively, in exchange for signing a Retention Agreement. If you sign a
Retention Agreement and comply with its terms, you will receive the number of
additional weeks of Severance Pay provided therein.

  (b)   Definitions

  (1)   “Years of Service” means your full years of employment with FFBC and its
affiliates in your most recent period of employment measured from your
anniversary date. Pro-rated benefits will not be paid for any fractional Year of
Service.     (2)   “Week of Pay” means your base weekly rate of pay, excluding
overtime, bonuses, commissions, premium pay, shift differentials, employee
benefits, expense reimbursements, and similar amounts. However, amounts withheld
from your pay for taxes, employee benefits, or other reasons will be disregarded
in calculating pay. If you are paid by the hour, your base weekly rate of pay is
your regular hourly rate multiplied by your scheduled hours per week. If you are
a part-time employee who is not regularly scheduled to work a specific number of
hours per week, your “Week of Pay” will be your average base weekly pay,
excluding overtime, bonuses, commissions, premium pay, shift differentials,
employee benefits, expense reimbursements, and similar amounts, during the
previous calendar year.     (3)   Your Years of Service and Weeks of Pay will be
determined by the Plan Administrator, in its sole and exclusive judgment, as of
the date benefits become payable to you.

5.   Payment

  (a)   Form of Payment         You may elect to receive your Severance Pay
under this Plan in a lump sum or paid bi-weekly on scheduled pay days (the
“Severance Pay Period”),     (b)   Time of Payment         Payment of your
Severance Pay will commence as soon as administratively practical after the date
your Severance Agreement and Release becomes irrevocable.

3



--------------------------------------------------------------------------------



 



6.   Additional Benefits

  (a)   You also may continue your health benefits under the normal COBRA rules.

  (i)   If you elect to receive your Severance Pay bi-weekly, FFBC will pay its
portion of the premiums for COBRA coverage until the end of the Severance Pay
Period, or until you obtain substitute coverage, whichever, first occurs,
subject to you contribution through deductions from your b-weekly Severance
Payments.     (ii)   If you elect to receive your Severance Pay in a lump sum,
FFBC will not contribute to your COBRA premiums, and you will be responsible for
paying the full amount.

  (b)   You will receive outplacement services of FFBC’s selection.

7.   Integration With Other Payments

     Benefits under this Plan are not intended to duplicate such benefits as
workers’ compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans (with the exception of benefits payable under the First Financial Bancorp
Employees’ Pension Plan and Trust), severance programs, employment contracts, or
applicable laws, such as the WARN Act. Should such other benefits be payable,
your benefits under this Plan will be reduced accordingly or, alternatively,
benefits previously paid under this Plan will be treated as having been paid to
satisfy such other benefit obligations. If you have an Employment Contract, you
will not receive any benefits under this Plan unless you waive all benefits of
any kind or nature owed to you under the Employment Contract. In any case, the
Plan Administrator, in its sole discretion, will determine how to apply this
provision and may override other provisions in this Plan in doing so.

8.   Reemployment

     If you are reemployed by FFBC or a Successor Employer while benefits are
still payable under the Plan, all such benefits will cease, except as otherwise
specified by the Plan Administrator, in its sole discretion.

9.   Taxes

     Taxes will be withheld from benefits under the Plan to the extent required
by law.

10.   Relation to Other Plans

     Any prior severance or similar plan of FFBC that might apply to you is
hereby revoked as to you while you are eligible for Plan benefits. Benefits
under this Plan will not be counted as “compensation” for purposes of
determining benefits under any other benefit plan, pension plan, or similar
arrangement. All such plans or similar arrangements, to the extent inconsistent
with this Plan, are hereby so amended. No benefits that would constitute “excess
parachute payments” within the meaning of Internal Revenue Code Section 280G, or
cause any other amounts to be excess parachute payments, will be paid by this
Plan.

4



--------------------------------------------------------------------------------



 



11.   Amendment or Termination

     FFBC, acting through its chief executive officer, has the right, in its
nonfiduciary settlor capacity, to amend the Plan or to terminate it at any time,
prospectively or retroactively, for any reason, without notice and even if
currently payable benefits are reduced or eliminated. The Plan Administrator
also has the right to amend the Plan, as elsewhere provided in the Plan. No
person has any vested right to benefits under this Plan. FFBC may amend the Plan
to provide greater or lesser benefits to particular employees by sending
affected employees a letter setting forth the applicable benefit modification.

12.   Claims Procedures

  (a)   Claims Normally Not Required         Normally, you do not need to
present a formal claim to receive benefits payable under this Plan.     (b)  
Disputes         If any person (Claimant) believes that benefits are being
denied improperly, that the Plan is not being operated properly, that
fiduciaries of the Plan have breached their duties, or that the Claimant’s legal
rights are being violated with respect to the Plan, the Claimant must file a
formal claim with the Plan Administrator. This requirement applies to all claims
that any Claimant has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the Claimant.     (c)   Time for Filing Claims
        A formal claim must be filed within 90 days after the date the Claimant
first knew or should have known of the facts on which the claim is based, unless
the Plan Administrator in writing consents otherwise. The Plan Administrator
shall provide a Claimant, on request, with a copy of the claims procedures
established under subsection (d).     (d)   Procedures         The Plan
Administrator has adopted the procedures for considering claims which are
contained in the Appendix and which it may amend from time to time as it sees
fit. These procedures provide that final and binding arbitration shall be the
ultimate means of contesting a denied claim (even if the Plan Administrator or
its delegates have failed to follow the prescribed procedures with respect to
the claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims and arbitration procedures to resolve any
claim.

5



--------------------------------------------------------------------------------



 



13.   Plan Administration

  (a)   Discretion         The Plan Administrator is responsible for the general
administration and management of the Plan and shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan shall be interpreted in
accordance with its terms and their intended meanings. However, the Plan
Administrator and all Plan fiduciaries shall have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole discretion, and to make any findings of
fact needed in the administration of the Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.     (b)   Finality of
Determinations         All actions taken and all determinations made in good
faith by the Plan Administrator or by Plan fiduciaries will be final and binding
on all persons claiming any interest in or under the Plan. To the extent the
Plan Administrator or any Plan fiduciary has been granted discretionary
authority under the Plan, the Plan Administrator’s or Plan fiduciary’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter.     (c)   Drafting Errors         If, due to errors in
drafting, any Plan provision does not accurately reflect its intended meaning,
as demonstrated by consistent interpretations or other evidence of intent, or as
determined by the Plan Administrator in its sole discretion, the provision shall
be considered ambiguous and shall be interpreted by the Plan Administrator and
all Plan fiduciaries in a fashion consistent with its intent, as determined in
the sole discretion of the Plan Administrator. The Plan Administrator shall
amend the Plan retroactively to cure any such ambiguity.     (d)   Scope        
This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

14.   Costs and Indemnification

     All costs of administering the Plan and providing Plan benefits will be
paid by FFBC, with one exception: Any expenses (other than arbitrator fees)
incurred in resolving disputes with multiple Claimants concerning their
entitlement to the same benefit may be charged against the benefit, which will
be reduced accordingly. To the extent permitted by applicable law and in
addition to any other indemnities or insurance provided by FFBC, FFBC shall
indemnify and

6



--------------------------------------------------------------------------------



 



hold harmless its (and its affiliates’) current and former officers, directors,
and employees against all expenses, liabilities, and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of their administrative and fiduciary
responsibilities with respect to the Plan. Expenses and liabilities arising out
of willful misconduct will not be covered under this indemnity.

15.   Limitation on Employee Rights

     This Plan shall not give any employee the right to be retained in the
service of FFBC or interfere with or restrict the right of FFBC to discharge or
retire the employee.

16.   Governing Law

     This Plan is a welfare plan subject to the Employee Retirement Income
Security Act of 1974 and it shall be interpreted, administered, and enforced in
accordance with that law. This Plan is intended to comply with Section 409A of
the Code and shall be considered and interpreted in accordance with such intent.
To the extent that the Severance Benefits are subject to Section 409A of the
Code, they shall be provided in a manner that will comply with Section 409A of
the Code, including applicable regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto
(the “Guidance”). Any provision of this Plan that would cause the payment of the
Severance Benefits to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Code Section 409A, which amendment
may be retroactive to the extent permitted by the Guidance. To the extent that
state law is applicable, the statutes and common law of the State of Ohio
(excluding its choice of laws statutes or common law) shall apply.

17.   Miscellaneous

     Where the context so indicates, the singular will include the plural and
vice versa. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Plan. Unless the context
clearly indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.

7



--------------------------------------------------------------------------------



 



APPENDIX
Detailed Claim and Arbitration Procedures

1.   Claims Procedure

  (a)   Initial Claims

     All claims shall be presented to the Plan Administrator in writing. Within
90 days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the, claim and issue his or her determination
thereon in writing. The claims official may extend the determination period for
up to an additional 90 days by giving the Claimant written notice. The initial
claim determination period can be extended further with the consent of the
Claimant. Any claims that the Claimant does not pursue in good faith through the
initial claims stage shall be treated as having been irrevocably waived.

  (b)   Claims Decisions

     If the claim is granted, the benefits or relief the Claimant seeks shall be
provided. If the claim is wholly or partially denied, the claims official shall,
within 90 days (or a longer period, as described above), provide the Claimant
with written notice of the denial, setting forth, in a manner calculated to be
understood by the Claimant: (1) the specific reason or reasons for the denial;
(2) specific references to the provisions on which the denial is based; (3) a
description of any additional material or information necessary for the Claimant
to perfect the claim, together with an explanation of why the material or
information is necessary; and (4) an explanation of the procedures for appealing
denied claims. If the Claimant can establish that the claims official has failed
to respond to the claim in a timely manner, the Claimant may treat the claim as
having been denied by the claims official.

  (c)   Appeals of Denied Claims

     Each Claimant shall have the opportunity to appeal the claims official’s
denial of a claim in writing to an appeals official appointed by the Plan
Administrator (which may be a person, committee, or other entity). A Claimant
must appeal a denied claim within 60 days after receipt of written notice of
denial of the claim, or within 60 days after it was due if the Claimant did not
receive it by its due date. The Claimant (or his or her duly authorized
representative) may review pertinent documents in connection with the appeals
proceeding and may present issues and comments in writing. The Claimant only may
present evidence and theories during the appeal that the Claimant presented
during the initial claims stage, except for information the claims official may
have requested the Claimant to provide to perfect the claim. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, shall be treated as having been
irrevocably waived.

  (d)   Appeals Decisions

     The decision by the appeals official shall be made not later than 60 days
after the written appeal is received by the Plan Administrator, unless special
circumstances require an extension of time, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after the appeal was
filed, unless the Claimant agrees to a further extension of time. The

8



--------------------------------------------------------------------------------



 



appeal decision shall be in writing, shall be set forth in a manner calculated
to be understood by the Claimant, and shall include specific reasons for the
decision, as well as specific references to the provisions on which the decision
is based, if applicable. If a Claimant does not receive the appeal decision by
the date it is due, the Claimant may deem his or her appeal to have been denied.

  (e)   Procedures

     The Plan Administrator shall adopt procedures by which initial claims shall
be considered and appeals shall be resolved; different procedures may be
established for different claims. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim.

  (f)   Arbitration of Rejected Appeals

     If a Claimant has pursued his or her claim through the appeal stage of
these claims procedures, the Claimant may contest the actual or deemed denial of
that claim through arbitration, as described below. In no event shall any denied
claim be subject to resolution by any means (such as in a court of law) other
than arbitration in accordance with the following provisions.

2.   Arbitration Procedure

  (a)   Request for Arbitration

     A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of his or her appeal (or
within 60 days after he or she should have received the determination). The
Claimant or the Plan Administrator may bring an action in any court of
appropriate jurisdiction to compel arbitration in accordance with these
procedures.

  (b)   Applicable Arbitration Rules

     The arbitration shall be held under the auspices of the American
Arbitration Association (AAA) in accordance with the AAA’s then-current
Employment Dispute Resolution Rules and the Due Process Protocol for Mediation
and Arbitration of Statutory Disputes Arising Out of the Employment
Relationship.

  (c)   Location

     The arbitration will take place in Hamilton, Ohio, or in such other
location as may be acceptable to both the Claimant or the Plan Administrator.

9